NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 18 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PACIFIC COMMERCIAL SERVICES,                    No.    18-17260
LLC, a Hawaii limited liability company,
                                                D.C. No.
                Plaintiff-Appellee,             1:16-cv-00245-JMS-KJM

 v.
                                                MEMORANDUM*
LVI ENVIRONMENTAL SERVICES,
INC., AKA Northstar Contracting Group,
Inc., a California corporation;
NORTHSTAR RECOVERY SERVICES,
INC., a Delaware corporation,

                Defendants-Appellants,

and

JOHN DOES, 1-10; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Hawaii
               J. Michael Seabright, Chief District Judge, Presiding

                      Argued and Submitted February 5, 2020
                                Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Based on the district court’s Findings of Fact and Conclusions of Law, dated

August 10, 2018, and related orders, we affirm the judgment and award of

attorney’s fees and prejudgment interest by the district court.

      AFFIRMED.




                                          2